Citation Nr: 0634505	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bipolar 
disorder, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1981 to 
February 1982 and from November 1982 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which reopened the veteran's claim for 
service connection for bipolar disorder and denied the claim 
on the merits. 

While the RO's February 2002 decision reopened the claim on 
appeal, the RO did not analyze whether new and material 
evidence had been received to justify the reopening of the 
claim.  In addition, the January 2004 statement of the case 
(SOC) also did not explicitly address whether new and 
material evidence had been submitted to reopen this 
previously denied claim.  Nevertheless, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

The veteran on his VA Form 9 indicated that he wanted a 
hearing before the Board at a local VA office in March 2004.  
A July 2004 letter notified the veteran that he was added to 
the Travel Board Docket and scheduled for a hearing on August 
19, 2004.  The veteran failed to report to the August 19, 
2004, hearing.  The request for a Board hearing is deemed 
withdrawn.  38 C.F.R. § 20.702(d).  The Board may decide the 
case on the evidence of record.  Id.      



The issue of entitlement to service connection for bipolar 
disorder is addressed in the REMAND portion of the decision 
below.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In March 1989, the RO denied the veteran's claim for 
service connection for adjustment disorder with mixed 
emotional features.  The veteran did not perfect an appeal 
from this decision.

2.  Evidence submitted subsequent to the March 1989 RO 
decision is not cumulative of evidence previously of record, 
the evidence bears directly and substantially on the matter 
under consideration, and the evidence is so significant that 
it must be considered to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The March 1989 RO rating decision that denied service 
connection for adjustment disorder with mixed emotional 
features is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2006).

2.  New and material evidence has been received, and the 
claim for service connection for bipolar disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

The veteran first filed a claim for service connection for a 
psychiatric disorder in May 1988 after his period of service.  
The March 1989 RO decision rating denied service connection 
for this condition because the condition was considered to be 
acute and transitory.  The veteran did not appeal the 1989 
rating decision.  No correspondence was received from him 
within the appeal period.  Therefore, the March 1989 rating 
decision is final. 

In August 2001, the RO received the veteran's claim to 
reopen.  In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to March 1989 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

As noted above, the March 1989 RO decision denied service 
connection finding that the veteran's psychiatric condition 
was acute and transitory.  Since that decision, additional 
evidence received by the RO includes VA treatment records 
from November 1998 to November 2000 and a VA psychiatric 
examination report dated January 2002.

The medical evidence submitted since the March 1989 RO 
decision is new in that it was not previously of record.  It 
is necessary, therefore, to decide if this evidence is 
material.  To be material, it must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

In this case, material evidence has been received in that the 
additional evidence now shows that the veteran's psychiatric 
condition may be more than just acute and transitory.  The 
additional evidence includes the January 2002 VA psychiatric 
examination report which indicated that the veteran was 
diagnosed as having bipolar disorder.  The new evidence at 
least "contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the veteran's 
psychiatric condition, to include the issue of whether he, in 
fact, experienced the onset of bipolar disorder during his 
period of military service instead of adjustment disorder 
with depression which was the psychiatric disability 
diagnosed during service.  The additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to March 1989 is new and material and serves to 
reopen the claim for service connection for a psychiatric 
disorder.  The Board can, at this point, now remand the 
claim, as the RO also reopened the claim and considered it on 
the merits in the February 2002 RO decision and the June 2004 
supplemental statement of the case (SSOC).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Initially, the Board observes 
that in light of the favorable outcome of this appeal with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  To that end, the Board notes that it is 
expected that when the claim is returned to the RO for 
further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for bipolar disorder, the claim 
is reopened, and, to that extent only, the appeal is granted.  


REMAND

In this case, the veteran asserts that his psychiatric 
disability is the direct result of military service.  The 
veteran's claims file reveals that he was diagnosed with 
adjustment disorder with a history of depression while in 
service.  This is verified by the January 1988 opinion by the 
Central Physical Evaluation Board which reported that the 
veteran was unfit for military duty.    

The Board has carefully reviewed the veteran's claim, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.

In January 2002, a VA medical examiner found that the veteran 
had "Bipolar Disorder, Depressed."  While the examiner 
noted that the veteran had been treated over the last two 
years for bipolar disorder with depression and that while on 
active duty the veteran received a diagnosis of adjustment 
disorder with depression, the examiner never rendered an 
opinion on whether the veteran's current psychiatric 
condition is causally related to service.  A new VA 
examination is indicated to access the relationship, if any, 
between the veteran's diagnosed psychiatric disabilities and 
his military service.    

In the veteran's August 2001 claim, the veteran reported that 
he was under the care of a psychiatrist from 1987 until his 
release from the military in 1988.  A March 1999 VA 
outpatient record indicates he was in treatment for 6-8 
months during service "seeing a therapist twice a [week] off 
base."  The RO should request the veteran to provide more 
information on this treatment to facilitate the acquisition 
of the records pertaining to such treatment. 

In addition, the veteran has applied for disability benefits 
from the Social Security Administration (SSA).  VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996). 

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records from Social Security 
Administration.  All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if 
records are not available.

2.  The RO should ask the veteran to 
provide more information on the treatment 
he received from a psychiatrist from 1987 
until his release from the military in 
1988.  If the psychiatrist is a private 
physician, the veteran should be 
requested to sign the appropriate release 
forms authorizing VA to obtain these 
records.  The medical records should then 
be requested.  All efforts to obtain 
these records, including follow-up 
requests, if appropriate, should be fully 
documented.

If the psychiatrist is a military or VA 
physician, the RO should attempt to 
obtain these treatment records.  All 
efforts to obtain these records should be 
fully documented, and the VA or military 
facility must provide a negative response 
if the records are not available.

3.  After obtaining the above evidence, 
to the extent available, the RO should 
then schedule the veteran for a 
psychiatric examination in order to 
ascertain the nature and etiology of any 
current psychiatric disability.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  

Appropriate psychiatric testing should be 
accomplished.  The examiner should then 
identify all psychiatric disorders and 
provide an opinion as to whether it is at 
least as likely as not that the diagnosed 
disorder(s) is causally related to 
military service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bipolar disorder.  If the benefits sought 
on appeal are not granted, he and his 
representative should be issued a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
reply. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


